                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


LELAND MCRAE,                                    §
                                                 §
                   Plaintiff,                    §                 SA-19-CV-00945-DAE
                                                 §
vs.                                              §
                                                 §
AMERICAN PROTECTIONS PLANS                       §
LLC, JOHN AND/OR JANE DOES,                      §
DANIEL SOLANO, POALA LAWSON,                     §
JOHN GREER, LENNY SCHWARTZ,                      §
MIKE SHEA, STANLEY LOSEILLE,                     §
ALFREDO DEFFAUT, JASON ZOBLER,                   §
SCOTT KENNEDY, JOHN GREER,                       §
MATHEY PERRY, SALES TRAINEE                      §
02, JANE DOE,                                    §
                                                 §
                   Defendants.                   §

                   ORDER REQUIRING TELEPHONIC APPEARANCE

       Before the Court is the above-styled and numbered cause of action, in which there is a

hearing set for 1:30 p.m. on April 7, 2020. Due to concerns over the spread of COVID-19, the

Court will require all court settings to be conducted telephonically for the next 45 days.

       IT IS THEREFORE ORDERED that counsel must appear by phone for the scheduled

hearing.       Counsel     should    contact    Valeria   Sandoval,     Courtroom     Deputy,   at

chestney_chambers@txwd.uscourts.gov, for call-in instructions at least 24 hours in advance of

the conference. The use of speaker phones is prohibited during a telephonic appearance.

       SIGNED this 13th day of March, 2020.




                                               ELIZABETH S. ("BETSY") CHESTNEY
                                               UNITED STATES MAGISTRATE JUDGE
